Citation Nr: 0629907	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  00-22 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2. Entitlement to VA compensation pursuant to 38 U.S.C.A. § 
1151 (West 2002) for residuals of a right below the knee 
amputation.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizoaffective disorder with history of major depression.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran had active service from June 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

An October 2001 Board decision denying VA compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals of a right below 
knee amputation was vacated by the United States Court of 
Appeals for Veterans Claims (Court) in July 2004.  That Court 
decision has been appealed by the Secretary, to the Federal 
Circuit.  The veteran applied to reopen in February 2003.  In 
view of the potential jurisdictional consequences, the issue 
of entitlement to VA compensation pursuant to 38 U.S.C.A. § 
1151 (West 2002) for residuals of a right below knee 
amputation is being held in abeyance.


FINDINGS OF FACT

1.  Diabetes mellitus was not manifest in service or within 
one year of discharge from service, and is unrelated to 
service.

2.  In a rating decision of November 1988, the RO denied 
service connection for a nervous condition; rating decisions 
in January 1998 and February 1998 declined to reopen the 
veteran's claim.

3.  The evidence received since the February 1998 decision is 
cumulative or redundant of evidence previously of record, and 
does not relate to an unestablished fact necessary to 
substantiate the claims of entitlement to service connection 
for a schizoaffective disorder with a history of major 
depression.




CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The November 1988, January 1998, and February 1998 RO 
decisions are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103 (2005).

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
schizoaffective disorder with a history of  major depression.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claims were received after 
the enactment of the VCAA.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

With respect to the issue of entitlement to service 
connection for diabetes mellitus, the Board notes that a VCAA 
letter dated in October 2002 discussed the law pertaining to 
service connection.  The RO requested that the veteran 
identify treatment of the claimed disability.  The veteran 
was informed that VA would make efforts to help obtain 
evidence.  The veteran's claim was subsequently adjudicated 
in December 2002.

A VCAA letter dated in October 2005 instructed the veteran 
regarding the evidence necessary to his claim for diabetes 
mellitus.  The letter described the evidence already of 
record, and indicated that VA would make reasonable efforts 
to help the veteran obtain evidence supportive of his claim.  
It noted that VA was responsible for obtaining certain types 
of evidence.  The veteran's claim was subsequently 
readjudicated and a supplemental statement of the case was 
issued in February 2006.  

With regard to the veteran's request to reopen his claim for 
a psychiatric disability, an April 2005 VCAA letter 
instructed the veteran regarding the evidence necessary to 
substantiate his claim.  The letter described the evidence 
already of record, and indicated that VA would make 
reasonable efforts to help the veteran obtain evidence 
supportive of his claim.  It noted that VA was responsible 
for obtaining certain types of evidence.  The veteran's claim 
was subsequently readjudicated and a statement of the case 
was issued in February 2006.  

Thus, the Board concludes that the notice provided was in 
compliance with Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

In addition, pertinent VA and private treatment records have 
been associated with the claims folders.  Neither the veteran 
nor her representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  In fact, the veteran indicated in June 2004 that he 
had no additional evidence to submit.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is satisfied that the duty to assist 
requirements of the VCAA and the implementing regulations 
have been satisfied with respect to the veteran's claim.

Service Connection for Diabetes Mellitus

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  Service connection 
for diabetes mellitus may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

The veteran's service medical records are negative for any 
diagnosis of diabetes or abnormal finding pertaining to his 
blood sugar.  Examinations in June 1965, March 1967 and 
December 1967 show that urinalysis was negative for sugar.

The veteran's DD Form 214 shows that he had no foreign or sea 
service.  

Review of the record discloses that diabetes mellitus was 
diagnosed in June 2002.  The veteran was provided with 
diabetic education and medication.

In his March 2003 substantive appeal, the veteran maintained 
that he had been exposed to Agent Orange when it was loaded 
onto planes at his Air Force Base that were destined for 
South Vietnam.  

In considering this claim on the merits, the Board concludes 
that service connection for the veteran's diabetes mellitus 
is not warranted.  In this regard the Board notes that the 
evidence demonstrates that the veteran was not exposed to 
Agent Orange in service.  Therefore, service connection is 
not warranted on a presumptive basis.

With regard to service connection on a direct basis, the 
Board notes that the service medical records show no 
diagnosis, complaint, or abnormal finding pertaining to 
diabetes.  There is no medical evidence of this claimed 
disability until June 2002, many years after the veteran's 
discharge from service.  Furthermore, there is no competent 
evidence linking the remote onset of diabetes mellitus to 
service.

While the veteran may sincerely believe that diabetes 
mellitus was incurred in service, as a lay person, he is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The evidence of record indicates that diabetes mellitus is 
not due to exposure to Agent Orange during service.  The 
evidence also establishes that the disease is not related to 
any other incident of service.  Accordingly, the Board must 
conclude that service connection for diabetes mellitus is not 
warranted.



New and Material Evidence

Service connection for a nervous condition was denied in a 
November 1988 rating decision.  The RO determined that there 
was no evidence of a chronic psychiatric disability in 
service or during the presumptive period.  It acknowledged 
that current records reflected major depression, mixed 
personality disorder, and chronic schizoaffective 
schizophrenia.  

The evidence of record at the time of the November 1988 
rating decision included the veteran's service medical 
records, which show no diagnosis or abnormal finding 
pertaining to the veteran's psychiatric health.  The 
psychiatric evaluation on discharge from service was normal.  
The veteran did report a history of nervous trouble.  

Also of record were VA records.   A February 1975 VA 
examination disclosed normal psychiatric findings.  The 
veteran was psychiatrically hospitalized from July 1987 to 
August 1987 for major depression with suicidal ideation.  
Mixed personality disorder with dependent and borderline 
features was also noted.  

The veteran entered a VA domiciliary in August 1987 and 
remained there until September 1987.  The pertinent diagnoses 
were chronic, recurrent major depression and passive 
aggressive personality disorder.  

The veteran was readmitted to the VA hospital in October 
1987, with a diagnosis of recurrent major depression.  He 
related that he became depressed because his uncle had died.  
He transferred back to the domiciliary in November 1987.

He was readmitted to the VA hospital in December 1987, with 
diagnoses of major depression and mixed personality disorder 
with borderline and histrionic features.  He was released to 
the domiciliary in January 1988.  He was readmitted to the 
hospital in February 1988.

On VA examination in 1988, the veteran complained of a 
nervous condition.  

The veteran sought to reopen his claim in July 1997, and the 
RO declined to reopen the claim in rating decisions of 
January 1998 and February 1998.  

The evidence of record at that time included additional 
medical records showing psychiatric treatment, to include 
several VA hospitalizations.

The veteran again sought to reopen his claim in March 2005.  

The evidence received since the February 1998 rating decision 
includes VA treatment records.  A March 1998 treatment note 
indicates the veteran's report that he began to experience 
depressive and schizophrenic symptoms while in service.  He 
indicated that he failed to excel and was not promoted.

The VA treatment records show various hospitalizations and 
admissions to the domiciliary.  Diagnoses include 
schizophrenia, affective disorder, psycho-affective disorder, 
schizoaffective disorder, dysthymia, adjustment disorder, and 
major depression.  

In a March 1998 statement, the veteran alleged that he had 
suffered from schizophrenia, depression, and anxiety in 
service.  

In his March 2006 substantive appeal, the veteran maintained 
that his time in the Air Force had caused him to become 
schizophrenic and to have major depression.  He pointed out 
that he had been treated by VA since 1987.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The veteran's claim of entitlement to service connection was 
originally denied because the evidence demonstrated that a 
psychiatric disorder was not manifested in service or within 
the one year presumptive period, or that it was otherwise 
related to service.  At that time, there was evidence of a 
post-service disability.  Although evidence has been added to 
the record since the RO's February 1998 decision, there is no 
competent evidence demonstrating that a psychiatric 
disability was manifested in service or within one year of 
discharge.  

The Board observes that the veteran has argued that his 
current psychiatric disability manifested during service.  
However, as a lay person, he is not qualified to render an 
opinion concerning medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Moreover, the service medical 
records do not support his contention, as they show no 
psychiatric manifestation in service.  Regardless, the 
veteran's recent statements that he either had a psychiatric 
disorder in service or that it is due to service are 
cumulative of his prior claims.  Absent evidence 
demonstrating that a psychiatric disability was manifested in 
service or within one year thereafter, the Board concludes 
that the evidence added to the record since the February 1998 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, and is not of sufficient 
probative value to raise a reasonable possibility of 
substantiating the claim.  As such, none of the evidence is 
new and material for the purpose of reopening the claim.

In light of the above discussion, the Board concludes that 
new and material evidence has not been presented to reopen 
the claim of entitlement to service connection for 
schizoaffective disorder with a history of major depression.




ORDER

Service connection for diabetes mellitus is denied.  

The request to reopen the claim of entitlement to service 
connection for schizoaffective disorder with history of major 
depression is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


